Citation Nr: 1309482	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  09-41 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for service-connected hypothyroidism, status post thyroidectomy for Graves' disease.

2.  Entitlement to an increased rating in excess of 10 percent for service-connected hypertension.

3.  Entitlement to an increased rating in excess of 10 percent for a service-connected lumbosacral spine disability.

4.  Entitlement to service connection for sciatica/lumbar radiculopathy of the lower extremities, including as secondary to the service-connected lumbosacral spine disability.

5.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disabilities (TDIU).  


(The issues of entitlement to service connection for gastritis, service connection for gout, service connection for depression, and service connection for obstructive sleep apnea, all including as secondary to service-connected hypothyroidism, are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to February 1992.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the RO in St. Petersburg, Florida that denied an increase in a 10 percent rating for a service-connected lumbosacral spine disability, denied an increase in a 10 percent rating for hypertension, and denied an increase in a 10 percent rating for hypothyroidism.

In a July 2009 rating decision, the RO granted an increased 30 percent rating for service-connected hypothyroidism, effective from August 28, 2008, the date of the Veteran's claim for increase.  This issue remains on appeal, as the Veteran is not in receipt of the maximum rating under the pertinent Diagnostic Code.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

A personal hearing was conducted at the RO before the undersigned Veterans Law Judge (VLJ) in January 2012 (i.e., a Travel Board hearing) as to these increased rating issues.  A transcript of this hearing is of record.

The Board finds that the Veteran has raised an additional issue of unemployability in an October 2012 statement, but this derivative TDIU claim has not been adjudicated by the RO in the first instance as the Agency of Original Jurisdiction (AOJ).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that if the Board determines that a derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim to the RO.  

In May 2012, the Board remanded this case to the RO for another Board hearing regarding four other issues as to which the Veteran had recently perfected appeals.  These issues are entitlement to service connection for gastritis, gout, depressive disorder, and obstructive sleep apnea.  In October 2012, a personal hearing was held regarding these other issues before another VLJ at the RO, and those issues will be adjudicated by that VLJ in a separate decision issued concurrently with this one.  Governing law and regulation provide that VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that another remand is required in this case. 

The RO issued a statement of the case in July 2009 as to the claims for increased ratings for a lumbosacral spine disability, hypothyroidism, and hypertension.  Thereafter, additional relevant VA treatment records were obtained by the RO, and the Veteran underwent another VA compensation examination in February 2011 to evaluate the severity of his service-connected lumbosacral spine disability.  The Board notes that these additional VA medical records relate to ongoing treatment for all three service-connected disabilities, and are thus relevant to the appellate issues.  However, this evidence has not yet been reviewed by the RO in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review in order to provide due process to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37(a) (2012). 

Regarding the claims for increased ratings for hypertension and hypothyroidism,  the Veteran also needs to be reexamined to reassess the severity of these disabilities since his most recent VA compensation examinations for these disabilities were in September 2008, so more than four years ago, and the medical evidence and hearing testimony reflect both continued treatment and increased medication for these disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Veteran's service-connected hypothyroidism, status post thyroidectomy for Graves' disease is rated as 30 percent disabling under Diagnostic Code 7903.  Hypothyroidism with fatigability, constipation, and mental sluggishness is rated as 30 percent disabling.  Hypothyroidism with muscular weakness, mental disturbance, and weight gain is rated as 60 percent disabling, and hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness is rated as 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2012). 

The Veteran contends that he has depression which is a symptom of his service-connected hypothyroidism, and his wife has testified that she observes changes in his mood when his thyroid hormone levels fluctuate.  VA outpatient treatment records dated in 2009 reflect that his primary care physician indicated that his hypothyroidism was under poor control and contributed to dysthymia.  Subsequent private medical records reflect treatment for depression.  On VA psychiatric examination in May 2010, the examiner diagnosed depressive disorder not otherwise specified (NOS), and opined that the Veteran's claimed depression was not caused by or a result of his hypothyroidism.  In light of this conflicting evidence, on remand, the VA thyroid examiner should indicate whether the Veteran's service-connected hypothyroidism is manifested by mental disturbance, to include dementia, slowing of thought, and/or depression.

Further development is also needed on the claim of entitlement to a TDIU rating. Where a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a)  that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Court has held that a TDIU is an element of all appeals for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the Veteran has raised a derivative TDIU claim.  He has recently contended that he was forced to retire from his job at the post office because of his service-connected back disability.  

VA may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disabilities do not prevent him from performing work that would produce sufficient income to be substantially gainful rather than just marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  This in this instance requires having him examined for a medical opinion on this determinative issue of employability.  Friscia, 7 Vet. App. at 297. Hence, a VA examination is needed for a medical opinion as to whether the Veteran is incapable of obtaining and maintaining substantially gainful employment, versus just marginal employment, as a result of his service-connected disabilities.

With respect to the claim for service connection for sciatica/lumbar radiculopathy of the lower extremities, the Board notes that in a March 2011 rating decision, the RO denied an increase in the service-connected lumbosacral spine disability, and denied service connection for "sciatica nerve of the left leg associated with localized central disc herniation at L5-S1 with degenerative changes of the lumbar spine."  The Veteran and his representative were notified of that decision by an April 2011 letter.  A notice of disagreement was received from the Veteran and his representative as to these issues in February 2012.  Where, as here, a notice of disagreement has been filed regarding a claim, but a statement of the case concerning the claim has not been issued, the appropriate Board action is to remand (rather than merely refer) the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that the issue of entitlement to an increased rating for the service-connected lumbosacral spine disability is already in appellate status.  However, with respect to the issue of service connection for sciatica/lumbar radiculopathy of the lower extremities, the Veteran must be provided an opportunity, in response to the statement of the case, to complete the steps necessary to perfect his appeal of the claim to the Board by also filing a timely substantive appeal (e.g., a  VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306.

Further, the Board notes that Note (1) of the General Rating Formula for Diseases and Injuries of the Spine instructs the rater to separately evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).  The Veteran's lumbosacral spine disability is rated under Diagnostic Code 5242.  On remand, the RO must consider whether a separate rating is warranted for any objective neurological abnormalities associated with the service-connected lumbosacral spine disability.

Although the Veteran has submitted additional pertinent evidence to the Board and has waived his right to have the RO initially consider it (see 38 C.F.R. § 20.1304(c)), as this case must be remanded for the reasons discussed above, the RO must consider this additional evidence as well.

Finally, the most recent VA treatment records contained in the file are dated in March 2011.  Relevant ongoing VA or private medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his lumbosacral spine disability, hypothyroidism, and hypertension since March 2011.  After securing any necessary release(s), the RO should request any relevant records identified.  

2.  Schedule a VA compensation examination to determine the current level of severity of the service-connected (a) hypertension and (b) hypothyroidism.  The claims file must be provided to and reviewed by the examiner for the pertinent medical and other history.  All necessary tests should be conducted.

The examiner must specifically indicate whether the Veteran's service-connected hypothyroidism is manifested by mental disturbance, to include dementia, slowing of thought, or depression.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Schedule a VA compensation examination to determine whether the Veteran is unable to obtain or maintain substantially gainful employment due solely to service-connected disabilities.  The examiner should respond to the following question:

What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's service-connected disabilities (hypothyroidism; lumbosacral spine disability; hypertension; and tinea cruris), alone or in combination, preclude him from obtaining and maintaining employment that could be considered substantially gainful, meaning other than marginal, when considering his level of education, prior work history, experience and training, etc., but not his age and any disability that is not service connected?

*The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or the conclusion as it is to find against it.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4.  Send the Veteran and his representative a statement of the case addressing the issue of entitlement to service connection for sciatica/lumbar radiculopathy of the lower extremities.  Also advise them of the time limit for completing the steps necessary to perfect an appeal of this claim to the Board by filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.302(b).  If an appeal is timely perfected, this claim should be returned to the Board for further appellate consideration.

5.  After the development requested above has been completed to the extent possible as well as any other indicated development, the RO/AMC should readjudicate the claims on appeal, to include consideration of all of the evidence received since the July 2009 statement of the case.  The RO must consider whether a separate rating is warranted for any objective neurological abnormalities associated with the service-connected lumbosacral spine disability.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter the claims should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 



							(CONTINUED ON NEXT PAGE)

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



